       Case 1:19-cv-00145-ER Document 24 Filed 02/05/19 Page 1 of 1


                    UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

TROIKA MEDIA GROUP, INC., TROIKA
MISSION HOLDINGS, INC.,
MISSIONCULTURE LLC, AND MISSION
MEDIA USA, INC.,

          Plaintiffs,
                                       Index No. 19-cv-00145 (ER)
               -against-

NICOLA STEPHENSON, JAMES
STEPHENSON, and ALLMAC LLC,

          Defendants.


            DEFENDANTS NICOLA AND JAMES STEPHENSON’S
              MEMORANDUM OF LAW IN OPPOSITION TO
                PLAINTIFFS’ MOTION FOR CONTEMPT


                                       David D. Holahan
                                       Richard W. Trotter
                                       TANNENBAUM HELPERN SYRACUSE
                                       & HIRSCHTRITT LLP
                                       900 Third Avenue
                                       New York, New York 10022
                                       Phone No. (212) 508-6700
                                       Holahan@thsh.com
                                       Trotter@thsh.com and

                                       Attorneys for Defendants Nicola Stephenson
                                       and James Stephenson
